Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Michael Cherskov on July 25, 2022 a provisional election was made without traverse to prosecute the invention of the process, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a method for direct recycling a whole battery, the method comprising subjecting the battery to a shredding process to produce particles” which renders the claim indefinite because it is not clear if the method for direct recycling the battery is only a shredding step or if “subjecting” requires performing additional recycling steps, e.g., common direct recycling steps such as cleaning, separating and screening the shredded particles.  For the purposes of examination, this phrase will be interpreted as “a method for shredding a whole battery as part of a direct recycling process, the method comprising subjecting the battery to a shredding process to produce particles.”  It is also noted that there is a colon missing after the term “comprising” in the preamble.  Claims 2-10 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 10, the claim recites “the battery defines a configuration” which renders the claim indefinite because it is not clear what is required for something to “define” a configuration.  For the purposes of examination, this phrase will be interpreted as the battery having a configuration selected from a group consisting of pouch, cylindrical, prismatic and combinations thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/161240 A1 to Verma in view of WO 2020/145829 A1 to Hupka.
Regarding claim 1, Verma teaches a method for direct recycling a whole battery (Abstract), the method comprising subjecting the battery to a shredding process to produce particles (Figs. 1-2; Paras. [0036]-[0037]; a battery is shredded in at least the first shredder 104-1). 
Verma fails to explicitly teach the smallest particle generated is between 2.5 percent and 40 percent of original battery size.  Verma is silent regarding the size of the battery or the percentage of the particle generated by shredding relative to the whole battery, however Verma teaches that a lithium ion battery (Para. [0035]) is shredded in the first shredder to produce particles with a size between 0.3 inches and 0.5 inches in length (Para. [0037]).
Hupka teaches a method for shredding lithium ion batteries (Abstract) in which the lithium ion batteries have a diameter of 18 mm with a length of 65 mm (P. 1, Lns. 18-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute lithium battery in the recycling process of Verma with the lithium battery of Hupka as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of recycling the contents of the battery through a process including shredding.
It is noted that the batteries of Verma and Hupka are the same type of battery, e.g., lithium ion battery, and will have the same composition and physical properties when shredded.  Providing a lithium ion battery with a diameter of 18 mm (0.71 inches), a length of 65 mm (2.56 inches) and a volume of 1.01 in^3 to the shredder of Verma will produce shredded particles with a length between 0.3 inches and 0.5 inches and thus a volume between 0.027 in^3 and 0.125 in^3.  Accordingly, providing a lithium ion battery of the size taught by Hupka to the process in Verma results in shredded particles with a size between 2.67% and 12.4% of the original battery size.
Regarding claim 5, modified Verma teaches the method as recited in claim 1 (Figs. 1-2) wherein the particles comprise current collector foil laminated with electrode powder (Paras. [0037]-[0039]; the particles from the shredding process includes foil and electrode powder, which are provided to the cleaning unit 108 discussed in Para. [0039], and it is noted that the substituted battery from Hupka is the same type of battery as the battery discussed in Verma, i.e., lithium ion battery, so it will produce the same components from the shredding process).
Regarding claim 6, modified Verma teaches the method as recited in claim 1 (Figs. 1-2) wherein the shredding process utilizes teeth rotating at between 5 rpm and 400 rpm (Para. [0037]; the shredder has blades, i.e., teeth, that are rotated at 20-35 rpm).
Regarding claim 9, modified Verma teaches the method as recited in claim 1 (Figs. 1-2) wherein particles have an aspect ratio between 2:1 and 1:1 with a single pass of the whole battery through the shredding process (Para. [0037]; the particles produced by the first shredding process have a length between 0.3 inches and 0.5 inches and thus have an aspect ratio between 1.67:1, i.e., 0.5:0.3, and 1:1, i.e., 0.3:0.3).
Regarding claim 10, modified Verma teaches the method as recited in claim 1 (Figs. 1-2) wherein the battery defines a configuration selected from the group consisting of pouch, cylindrical, prismatic and combinations thereof (Hupka, P. 1, Lns. 18-25; it is noted that modified Verma includes the battery of Hupka, and the battery of Hupka is cylindrical because it has a diameter and a length).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Hupka in further view of WO 2019/232574 A1 to Scheirs.
Regarding claim 2, modified Verma the method as recited in claim 1 (Figs. 1-2).
Modified Verma fails to explicitly teach wherein the method occurs in the absence of ambient air.
Scheirs teaches a method of recycling a lithium ion battery (Abtract) wherein the method occurs in the absence of ambient air (P. 8, Lns. 11-16; the method is performed with an inert gas present after the removal of ambient air).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Verma to be performed with an inert gas and in the absence of ambient air as taught by Scheirs so that the process is performed in a manner that minimizes or prevents undesirable overheating or fire (Scheirs, P. 7, Lns. 27-28).
Regarding claim 3, modified Verma teaches the method as recited in claim 1 (Figs. 1-2).
Modified Verma fails to explicitly teach wherein the method occurs at a pressure between 0 and -30 psig.
Scheirs teaches a method of recycling a lithium ion battery (Abtract) wherein the method occurs at a pressure between 0 and -30 psig (P. 8, Lns. 3-9; the method is performed at a pressure that is below atmospheric, i.e., under 0 psig).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Verma to be performed at a pressure lower than atmospheric as taught by Scheirs so that flammable gases from the comminuting process are removed, thus minimizing or preventing fires from the gases (Scheirs, P. 8, Lns. 7-9).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Hupka in further view of US 5,888,463 to McLaughlin.
Regarding claim 4, modified Verma teaches the method as recited in claim 1 (Figs. 1-2).
Modified Verma fails to explicitly teach wherein the method occurs below the freezing point of electrolyte present in the intact battery.  Verma teaches the batteries are provided to a freezing unit prior to being shredded (Fig. 1; Paras. [0036]-[0037]), but is silent regarding the temperature at which the shredding occurs.
McLaughlin teaches a method for recycling the components of lithium batteries (Abstract) wherein the method occurs below the freezing point of electrolyte present in the intact battery (Fig. 1; Col. 2, Lns. 25-47; the batteries are cooled to a temperature of -320°F, which is below the freezing point of -22°F of a lithium battery, and once the batteries reach this temperature they are comminuted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the shredding process of Verma to be performed at a temperature below freezing of the intact battery as taught by McLaughlin so that the particles produced by the shredding process have a more uniform size, thus resulting in easier handling and more predictable processing in additional recycling steps (McLaughlin, Col. 2, Lns. 43-47).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Hupka in further view of US 5,052,630 to Hinsey.
Regarding claim 7, modified Verma teaches the method as recited in claim 6 (Figs. 1-2).
However, modified Verma fails to explicitly teach wherein the teeth are positioned on a periphery of a rotating knife and each of said teeth define an edge arranged at between 0 degrees and 45 degrees relative to an arc formed by the periphery.  Verma teaches a shredder having blades, i.e., teeth, but is silent regarding the design of the teeth (Para. [0037]).
Hinsey teaches a shredder for reducing an object into smaller particles (Abstract; Figs. 1-7) wherein the teeth 100-103 are positioned on a periphery of a rotating knife 50 and each of said teeth define an edge arranged at between 0 degrees and 45 degrees relative to an arc formed by the periphery (Figs. 3-7; Col. 4, Lns. 42-55; as shown in Figs. 3-7, each of the teeth include an outer edge that has surfaces that are approximately parallel or slightly off from parallel to the surface of the periphery of the knife and thus have an angle between 0 and 45 degrees relative to an arc formed by the periphery).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the knife in the shredder of Verma with the knife of Hinsey as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of shredding the component provided to the shredder into smaller particles. 
Regarding claim 8, modified Verma teaches the method as recited in claim 7 (Figs. 1-2) wherein the teeth are arranged at 0 degrees relative to an arc formed by the periphery and the knife rotates about a single shaft (Hinsey, Figs. 3-7; it is noted that modified Verma includes the knife of Hinsey, which has teeth with an angle of zero degrees relative to an arc formed by the periphery and also rotates about a single shaft).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0166752 A1 teaches a method for separating and recycling a lithium ion battery including shredding a battery that is a cylindrical, prismatic or pouch battery (Paras. [0005]-[0007]; Figs. 1-5).  CN 203591854 U to Liu teaches a shredder process in which the shredding process utilizes teeth (Figs. 1-9) that each include teeth having edges at different angles, including edges having an angle between 0 and 45 degrees relative to an arc formed by the periphery of the knife (Figs. 1-9; it is noted that the shredding process utilizes teeth in cleaning assembly 300 that fall within the range of 0 to 45 degrees along with teeth of shredding assembly 200 that also falls within this range).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725